Appeal from order denying *836defendant’s motion to set aside a verdict in favor of plaintiff and for a new trial, from an order denying defendant’s motions for a nonsuit and a direction of a verdict, and from a judgment of the Supreme Court, Chemung county, in favor of plaintiff against defendant for $13,434.25, entered upon the jury’s verdict. Action upon policy of insurance by which appellant agreed to pay $10,000 upon the loss of life of Edwin L. Jensen, respondent’s husband as the direct and proximate result of and which is caused solely and exclusively by external, violent and accidental means. Plaintiff’s husband suffered an automobile accident on January 18, 1929, and on April 18,1929, he died from a tubercular abscess of the brain. Respondent established that this death was the direct and proximate result of and was caused solely and exclusively from a blow in the abdomen received during the accident and to which no existing disease in any way contributed. Appellant’s proof was to the effect that Edwin L. Jensen was suffering from tubercular and other disease conditions which were primarily responsible for his death. A fair question of fact was presented and the jury’s verdict should control. Judgment and orders unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.